DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:
Claim 21:
	Should “wherein the first light-shielding layer overlaps the entire area of the first lightly doped drain region partially without being overlapped by the first gate electrode” have been “wherein the first light-shielding layer overlaps the entire area of the first lightly doped drain region and partially without being overlapped by the first gate electrode”? 
Claim 22:
	Line 3, should “the first cannel region” have been “the first channel region”?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2015/0301378), provided in IDS, in view of Oh et al. (US 2008/0142804), Akimoto et al. (US 2006/0292726), Liu (US 2018/0224683) and Lee et al. (US 2019/0312147).
Claim 1:	Ishii et al. disclose (at least in modified Fig. 2 and original Figs. 6-7) an array substrate comprising: 

    PNG
    media_image1.png
    799
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    754
    media_image2.png
    Greyscale

a substrate 10 (Fig. 7)
a light-shielding layer LS (Fig. 7)
a first gate electrode WG2 (Fig. 7)
a semiconductor layer SC (Fig. 7)
a signal line S1 (Fig. 7)
a pixel electrode PE (Fig. 3)
a drain electrode RE (a relay electrode RE considered as a drain electrode) in contact with the pixel electrode (Fig. 2; par. [0029])
wherein a first surface of the substrate is provided with, in sequence, the light-shielding layer, the semiconductor layer, the signal line S1 that is in a same layer in which the drain electrode RE is disposed, and the pixel electrode (Examiner notes: the electrode PE is not shown in Fig. 7, but it is shown in Fig. 3; the electrode PE not shown in the figure (i.e. figure 7) is in contact with the relay electrode RE through a contact hole which penetrates the fourth insulating film 14 (par. [0065]))
wherein the semiconductor layer SC includes a first impurity region RH3 electrically coupled to the drain electrode RE, a first channel region CN2, a second impurity region RH1 (or R1) opposite to the first impurity region with respect to the first channel region, and a first lightly doped drain region RL3 provided between the first impurity region and the first channel region, in planar view (Fig. 2)
wherein the light-shielding layer LS has a first end and a second end opposite to the first end (Fig. 7), the first end being disposed at a position overlapping the first channel region
wherein the light-shielding layer LS overlaps a boundary between the first channel region and the first lightly doped drain region (Fig. 7), and the first impurity region RH3 that is electrically coupled to the  drain electrode RE, in planar view (modified Fig. 2)
Ishii et al. do not explicitly disclose wherein a first surface of the substrate is provided with, in sequence, the first gate electrode, and the semiconductor layer. In other words, Ishii et al.’s device has a top gate electrode in a thin film transistor while the instant application has a bottom gate electrode in the thin film transistor.
Oh et al. disclose (at least in Fig. 5P) a first surface of the substrate provided with, in sequence, a first gate electrode 113, and a semiconductor layer (which comprising elements 124c, 124a and 124b). 

    PNG
    media_image3.png
    432
    711
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Oh et al. to have a first surface of the substrate provided with, in sequence, the first gate electrode, and the semiconductor layer.
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are achieved (Oh et al., par. [0069]).
Ishii et al. further disclose the first gate electrode WG2 overlaps the first channel region CN2 (Fig. 7).
However, Ishii et al. do not explicitly disclose the first gate electrode overlaps the first lightly doped drain region, and the boundary between the first channel region and the first lightly doped drain region, in planar view. In other words, Ishii et al. do not explicitly and has a wider width than the channel’s width. 
Akimoto et al. disclose (Fig. 7A) a gate electrode (that comprising elements 102a and 102b) completely overlaps a channel (that formed in element 141 and has a width x1), and the gate electrode has a width y1 wider than a width x1 of the channel. 

    PNG
    media_image4.png
    288
    594
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device, in view of Oh et al., with the teaching of Akimoto et al. to have the first gate electrode overlapped the first lightly doped drain region, and the boundary between the first channel region and the first lightly doped drain region, in planar view.
Doing so would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (Akimoto et al., par. [0272]).
Ishii et al. further do not explicitly disclose wherein the first gate electrode is disposed between the light-shielding layer and part of the semiconductor, the part 
However, with the teaching of Oh et al. and Akimoto et al. as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device to have the first gate electrode disposed between the light-shielding layer and part of the semiconductor, the part including the first channel region and the first lightly doped drain region, in a vertical direction perpendicular to the substrate.
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are achieved (Oh et al., par. [0069]), and would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (Akimoto et al., par. [0272]).
	Ishii et al. further do not explicitly disclose the light-shielding layer overlaps an entire area of the first lightly doped drain region.
Liu disclose (Fig. 1) a light-shielding layer 200 overlaps an entire area of the first lightly doped drain region 420.

    PNG
    media_image5.png
    423
    518
    media_image5.png
    Greyscale

	Lee et al. disclose (Fig. 23A) a light-shielding layer 70 overlaps an entire area of the first lightly doped drain region 136, wherein the light-shielding layer prevents light from reaching an oxide semiconductor, thus preventing characteristics of the oxide semiconductor from being lost (par. [0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Liu and Lee et al. to have the light-shielding layer overlapped an entire area of the first lightly doped drain region.
	Doing so would prevent characteristic of the oxide semiconductor from being lost (Lee et al, par. [0042]).
Claim 6:
wherein a light-shielding layer step is formed between an upper surface of the light-shielding layer and the first surface of the substrate, at least at the first end of the light shielding layer, and wherein the first gate electrode and the first channel region overlap the light-shielding layer step (Fig. 7)
Claims 2-5 and 7-10:
	Ishii et al. do not explicitly disclose (1) wherein the first impurity region is coupled to the drain electrode through a contact hole formed in an insulating layer provided on the semiconductor layer, and wherein, in planar view, the first impurity region is disposed between the second end of the light-shielding layer and an end of the first channel region, the end of the first channel region being on the side of the first channel region that is closer to the drain electrode (claim 2); (2) wherein the first impurity region is coupled to the drain electrode through a contact hole formed in an insulating layer provided on the semiconductor layer, and wherein, in planar view, the second end of the light-shielding layer is disposed at a position farther away from the first channel region than an end of the first impurity region, the end of the first impurity region being a farthest side of the first impurity region from the first channel portion (claim 3); (3) wherein the first impurity region is coupled to the drain electrode through a contact hole formed in an insulating layer provided on the semiconductor layer, and wherein, in planar view, the second end of the light-shielding layer overlaps the drain electrode and does not overlap the semiconductor layer (claim 4); (4) wherein the first impurity region is coupled to the electrode through a contact hole formed in an insulating layer provided on the semiconductor layer, and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain these features of variations of the structure of the semiconductor layer, the location of the light-shielding layer, the location of the electrode, etc. as claimed in claims 2-5 and 7-10. 
(Ishii et al., at least in pars. [0067-0069]).	
Claim 11:
a plurality of the pixel electrodes PE arrayed in a first direction parallel to the first surface of the substrate (Fig. 3), wherein the light-shielding layer LS, the first gate electrode WG2, the semiconductor layer SC, and the signal line S1 are provided for each of the pixel electrodes, and wherein a plurality of the light-shielding layers are arrayed in a separated manner corresponding to the pixel electrodes (Fig. 6)
Claim 12:
	Ishii et al. disclose a plurality of the pixel electrodes PE arrayed in a first direction parallel to the first surface of the substrate (Fig. 3), wherein the first gate electrode WG2, the semiconductor layer SC, and the signal line S1 are provided for each of the pixel electrodes.
Ishii et al. do not explicitly disclose wherein the light-shielding layer is provided over the drain electrodes along the first direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light-shielding layer provided over the drain electrodes along the first direction. 

Claim 13:
Ishii et al. do not explicitly disclose wherein the semiconductor layer is made of low-temperature polycrystalline silicon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor layer made of low-temperature polycrystalline silicon since it is a conventional method (for instance, Park et al. US 2015/0279868 disclose the polycrystalline silicon may be formed by a low-temperature poly process). Therefore, it does not patentably distinguish the invention.
(Examiner notes: Claim 13 can also be considered as a product-by-process claim (MPEP 2133), and for this claim, the process limitation does not affect the structure of the product. Therefore, claim 13 is rejected as claim 1.)
Claim 16: 
	Ishii et al. disclose (Fig. 7) wherein the light-shielding layer LS overlapped by the first gate electrode WG2, and the first channel region CN2 of the semiconductor layer, in planar view.
Ishii et al. do not explicitly disclose wherein the light-shielding layer is overlapped, in sequence, by the first gate electrode, and the first channel region of the semiconductor layer, in planar view.  In other words, Ishii et al.’s device has a top gate electrode in a thin 
Oh et al. disclose (at least in Fig. 5P) a first surface of the substrate provided with, in sequence, a first gate electrode 113, and a semiconductor layer (which comprising elements 124c, 124a and 124b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Oh et al. to have the light-shielding layer overlapped, in sequence, by the first gate electrode, and the first channel region of the semiconductor layer, in planar view.  
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are achieved (Oh et al., par. [0069]).
Claim 17:
	Ishii et al. disclose (Fig. 7) wherein the light-shielding layer LS overlapped by the first gate electrode WG2, and the first lightly doped drain region RL3 of the semiconductor layer, in planar view.  
Ishii et al. do not explicitly disclose wherein the light-shielding layer is overlapped, in sequence, by the first gate electrode, and the first lightly doped drain region of the semiconductor layer, in planar view.  In other words, Ishii et al.’s device has a top gate electrode in a thin film transistor while the instant application has a bottom gate electrode in the thin film transistor.
(at least in Fig. 5P) a first surface of the substrate provided with, in sequence, a first gate electrode 113, and a semiconductor layer (which comprising elements 124c, 124a and 124b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Oh et al. to have the light-shielding layer overlapped, in sequence, by the first gate electrode, and the first lightly doped drain region of the semiconductor layer, in planar view.  
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are achieved (Oh et al., par. [0069]).
Claim 18:
	Ishii et al. disclose (Fig. 7) wherein the semiconductor layer further includes a second lightly doped drain region RL2 adjacent to the first channel region CN2, and wherein the first gate electrode WG2 overlaps the first channel region CN2, in planar view.
	Ishii et al. do not explicitly disclose wherein the first gate electrode overlaps the first lightly doped drain region, the second lightly doped drain region, the boundary between first lightly doped drain region and the first channel region, and a boundary between the first channel region and the second lightly doped drain region, in planar view. In other words, Ishii et al. do not explicitly disclose a gate electrode that completely overlaps a channel and has a wider width than the channel’s width. 
(Fig. 7A) a gate electrode (that comprising elements 102a and 102b) completely overlaps a channel (that formed in element 141 and has a width x1), and the gate electrode has a width y1 wider than a width x1 of the channel. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device, in view of Oh et al., with the teaching of Akimoto et al. to have the first gate electrode overlaps the first lightly doped drain region, the second lightly doped drain region, the boundary between first lightly doped drain region and the first channel region, and a boundary between the first channel region and the second lightly doped drain region, in planar view. 
	Doing so would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (par. [0272]).
Claim 19:
	Ishii et al. disclose (Fig. 7) where the light-shielding layer LS partially overlaps the semiconductor layer which is a single layer, in such a manner that the light-shielding layer overlaps a boundary between the first channel region CN2 and the first lightly doped drain region RL3. 
	Ishii et al. do not explicitly disclose the light-shielding layer overlaps the first impurity region coupled directly to the drain electrode.
	Liu discloses (Fig. 1) the light-shielding layer 200 overlaps the first impurity region 430 coupled directly to the drain electrode 820.
	Both Ishii et al. and Liu disclose features in claim 19 in sectional view instead of planar view.

Claim 20:
	Ishii et al. disclose (Fig. 7) wherein the light-shielding layer LS partially overlaps the semiconductor layer which is a single layer consisting of low-temperature polycrystalline silicon (in view of Park et al. US 2015/0279868, see claim 13’s rejection), in such a manner that the light-shielding layer LS overlaps a boundary between the first channel region CN2 and the first lightly doped drain region RL3.
	Ishii et al. do not explicitly disclose the light-shielding layer overlaps the first impurity region coupled directly to the drain electrode.
	Liu discloses (Fig. 1) the light-shielding layer 200 overlaps the first impurity region 430 coupled directly to the drain electrode 820.
	Both Ishii et al. and Liu disclose features in claim 19 in sectional view instead of planar view.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the features in claim 19 in planar view, instead of having it shown in sectional view, since having the light-shielding layer formed to overlap the semiconductor layer would prevent characteristic of the semiconductor layer from being lost.
Claim 21:
and partially without being overlapped by the first gate electrode.  
	Liu discloses (Fig. 1) wherein the first light-shielding layer 200 overlaps the entire area of the first lightly doped drain region 420 and partially without being overlapped by the first gate electrode 600.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Liu to have the first light-shielding layer overlapped the entire area of the first lightly doped drain region and partially without being overlapped by the first gate electrode.  
	Doing so would be able to have the semiconductor layer prevented characteristic of the semiconductor layer from being lost.
Claim 22:
	Ishii et al. disclose (Fig. 7) wherein the semiconductor layer further includes a second lightly doped drain region RL1 adjacent to the first channel region CN2.
However, Ishii et al. do not explicitly disclose wherein part of the second lightly doped drain region is overlapped by the first gate electrode, in planar view. In other words, Ishii et al. do not explicitly disclose a gate electrode that completely overlaps a channel and has a wider width than the channel’s width. 
Akimoto et al. disclose (Fig. 7A) a gate electrode (that comprising elements 102a and 102b) completely overlaps a channel (that formed in element 141 and has a width x1), and the gate electrode has a width y1 wider than a width x1 of the channel. 

Doing so would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (Akimoto et al., par. [0272]).
Claim 14:	Ishii et al. disclose (at least in modified Fig. 2 and original Figs. 6-7) a method for manufacturing an array substrate including a substrate having a first surface provided with, in sequence, a light-shielding layer LS, a semiconductor layer SC, a signal line S1 that is in a same layer in which a drain electrode RE (a relay electrode RE considered as a drain electrode), and a pixel electrode PE in contact with the drain electrode (Fig. 2; par. [0029]; Fig. 7), the method comprising:
providing the light-shielding layer LS having a first end and a second end opposite to the first end, on the first surface of the substrate
providing the first gate electrode WG2 above the light-shielding layer such that the first end of the light-shielding layer overlaps the first gate electrode and the second end does not overlap the first gate electrode in planar view, the gate electrode WG2 having a part overlaps the semiconductor layer without overlapping the light-shielding layer (Fig. 7)
wherein the semiconductor layer includes a first impurity region RH3 electrically coupled to the drain electrode RE; a first channel region CN2, and a first lightly doped drain region RL3 adjacent to the first channel region (Fig. 7)
wherein the light-shielding layer overlaps a boundary between the first channel region and the first lightly doped drain region (Fig. 7), and the first impurity region RH3 that is electrically coupled to the drain electrode RE, in planar view (modified Fig. 2)
wherein the first gate electrode overlaps the first channel region (Fig. 7)
Ishii et al. do not explicitly disclose wherein a first surface of the substrate is provided with, in sequence, the first gate electrode, and the semiconductor layer. Other in other words, Ishii et al.’s device has a top gate electrode in a thin film transistor while the instant application has a bottom gate electrode in the thin film transistor.
Oh et al. disclose (at least in Fig. 5P) a first surface of the substrate provided with, in sequence, a first gate electrode 113, and a semiconductor layer (which comprising elements 124c, 124a and 124b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Oh et al. to have a first surface of the substrate provided with, in sequence, the first gate electrode, and the semiconductor layer.
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are achieved (Oh et al., par. [0069]).
Ishii et al. further do not explicitly disclose forming a resist layer on the semiconductor layer and performing back-surface exposure of exposing the resist layer from a side of a second surface opposite to the first surface of the substrate with the light-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a resist layer on the semiconductor layer and performing back-surface exposure of exposing the resist layer from a side of a second surface opposite to the first surface of the substrate with the light-shielding layer and the first gate electrode functioning as a mask for the resist layer; and performing front-surface exposure of exposing the resist layer from a side of the first surface of the substrate with a mask provided facing the resist layer. 
Doing so would reduce total masks used (thus, reducing total steps of process) in manufacturing. Therefore, it would yield higher production.
Ishii et al. further do not explicitly disclose the first gate electrode overlaps the first lightly doped drain region, and the boundary between the first channel region and the first lightly doped drain region, in planar view. In other words, Ishii et al. do not explicitly disclose a gate electrode that completely overlaps a channel and has a wider width than the channel’s width. 
Akimoto et al. disclose (Fig. 7A) a gate electrode (that comprising elements 102a and 102b) completely overlaps a channel (that formed in element 141 and has a width x1), and the gate electrode has a width y1 wider than a width x1 of the channel. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device, in view of Oh et al., with the teaching of Akimoto et al. to have the first gate electrode overlapped the first 
Doing so would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (par. [0272]).
Ishii et al. further do not explicitly disclose wherein the first gate electrode is disposed between the light-shielding layer and part of the semiconductor, the part including the first channel region and the first lightly doped drain region, in a vertical direction perpendicular to the substrate.
However, with the teaching of Oh et al. and Akimoto et al. as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device to have the first gate electrode disposed between the light-shielding layer and part of the semiconductor, the part including the first channel region and the first lightly doped drain region, in a vertical direction perpendicular to the substrate.
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are achieved (Oh et al., par. [0069]), and would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (Akimoto et al., par. [0272]).
	Ishii et al. further do not explicitly disclose the light-shielding layer overlaps an entire area of the first lightly doped drain region.
Liu disclose (Fig. 1) a light-shielding layer 200 overlaps an entire area of the first lightly doped drain region 420.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Liu and Lee et al. to have the light-shielding layer overlapped an entire area of the first lightly doped drain region.
	Doing so would prevent characteristic of the oxide semiconductor from being lost (Lee et al, par. [0042]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2015/0301378), provided in IDS, in view of Nakagawa (US 2015/0362805), Oh et al. (US 2008/0142804), Akimoto et al. (US 2006/0292726), Liu (US 2018/0224683) and Lee et al. (US 2019/0312147).
Claim 15:	Ishii et al. disclose a display device (Abstract; pars. [0010]-[0011]) comprising: 
a substrate 10 (Fig. 7)
a light-shielding layer LS (Fig. 7)
a first gate electrode WG2 (Fig. 7)
a semiconductor layer SC (Fig. 7)
a signal line S1 (Fig. 7)
a pixel electrode PE (Fig. 3)
a common electrode CE (Fig. 3)
a drain electrode RE in contact with the pixel electrode (Fig. 2) 
a display functional layer LQ (Fig. 3)
wherein a first surface of the substrate is provided with, in sequence, the light-shielding layer, the semiconductor layer, the signal line S1 that is in a same layer in which the drain electrode is disposed, the pixel electrode (Examiner notes: the pixel electrode PE is not shown in Fig. 7, but it is shown in Fig. 3; the pixel electrode PE not shown in the figure (i.e. figure 7) is in contact with the relay electrode RE through a contact hole which penetrates the fourth insulating film 14 (par. [006]), and the display functional layer LQ  (Fig. 3)
wherein the semiconductor layer SC includes a first impurity region RH3 electrically coupled to the pixel electrode (par. [0065]), a first channel region CN2, a second impurity region R2 opposite to the first impurity region with respect to the first channel region, and a first lightly doped drain region RL3 provided between the first impurity region and the first channel region, in planar view 
wherein the light-shielding layer LS has a first end and a second end opposite to the first end (Fig. 7); the first end being disposed at a position overlapping the first channel region
wherein the light-shielding layer overlaps a boundary between the first channel region and the first lightly doped drain region (Fig. 7), and the first impurity region RH3 that is electrically coupled to the drain electrode, in planar view (modified Fig. 2)

Nikagawa discloses (Fig. 3) wherein a first surface of the substrate 10a is provided with, in sequence, the pixel electrode 27, the display functional layer 15, and the common electrode 31 is opposed to the pixel electrode.

    PNG
    media_image6.png
    298
    673
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first surface of the substrate provided with, in sequence, the pixel electrode, the display functional layer, and the common electrode opposed to the pixel electrode instead of having the common electrode formed on the same substrate with the pixel electrode as a matter of choice.
Therefore, it does not patentably distinguish the invention.

Oh et al. disclose (at least in Fig. 5P) a first surface of the substrate provided with, in sequence, a first gate electrode 113, and a semiconductor layer (which comprising elements 124c, 124a and 124b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Oh et al. to have a first surface of the substrate provided with, in sequence, the first gate electrode, and the semiconductor layer.
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are achieved (Oh et al., par. [0069]).
Ishii et al. further disclose the first gate electrode WG2 overlaps the first channel region CN2 (Fig. 7).
However, Ishii et al. do not explicitly disclose the first gate electrode overlaps the first lightly doped drain region, and the boundary between the first channel region and the first lightly doped drain region, in planar view. In other words, Ishii et al. do not explicitly disclose a gate electrode that completely overlaps a channel and has a wider width than the channel’s width. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device, in view of Oh et al., with the teaching of Akimoto et al. to have the first gate electrode overlapped the first lightly doped drain region, and the boundary between the first channel region and the first lightly doped drain region, in planar view.
Doing so would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (par. [0272]).
Ishii et al. further do not explicitly disclose wherein the first gate electrode is disposed between the light-shielding layer and part of the semiconductor, the part including the first channel region and the first lightly doped drain region, in a vertical direction perpendicular to the substrate.
However, with the teaching of Oh et al. and Akimoto et al. as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device to have the first gate electrode disposed between the light-shielding layer and part of the semiconductor, the part including the first channel region and the first lightly doped drain region, in a vertical direction perpendicular to the substrate.
Doing so would reduce number of masks/steps in manufacturing, and as a result, production time and production cost are reduced, and higher production yield are (Oh et al., par. [0069]), and would have the relaxation effect of the electric field increased, and hot carrier resistance can be improved (Akimoto et al., par. [0272]).
	Ishii et al. further do not explicitly disclose the light-shielding layer overlaps an entire area of the first lightly doped drain region.
Liu disclose (Fig. 1) a light-shielding layer 200 overlaps an entire area of the first lightly doped drain region 420.
	Lee et al. disclose (Fig. 23A) a light-shielding layer 70 overlaps an entire area of the first lightly doped drain region 136, wherein the light-shielding layer prevents light from reaching an oxide semiconductor, thus preventing characteristics of the oxide semiconductor from being lost (par. [0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii et al.’s device with the teaching of Liu and Lee et al. to have the light-shielding layer overlapped an entire area of the first lightly doped drain region.
	Doing so would prevent characteristic of the oxide semiconductor from being lost (Lee et al, par. [0042]).
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        -- March 12, 2021